DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 4/12/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 2, 8-10, 12, 15, 17-21, 23, 25, 26 and 28-30 have been amended. Claims 1 and 27 have been cancelled. Claims 31-50 are newly added. Accordingly, claims 2-26 and 28-50 remain pending in the application and are currently under examination.

Election/Restrictions
Claim 2 is allowable. Claim 4, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions having degradable and non-degradable structures, as set forth in the Office action mailed on 3/4/2022, is hereby withdrawn and claim 4 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
	The IDS dated 4/13/2022 has been considered.  A signed copy is enclosed herewith.

Withdrawn Rejections
	Applicant’s amendment renders the objections of claims 12, 16, 19, 20, 21 and 25-30 moot.  Specifically, the claims have been amended to remedy the minor informalities.  Thus, said objections have been withdrawn.

	Applicant’s amendment renders the rejection(s) of claims 25-28 under 35 USC 112(b) moot.  Specifically, the claims have been cancelled or amended to remedy the indefinite issues.  Thus, said rejections have been withdrawn.

	Applicant’s amendment renders the rejection(s) of claims 27 and 28 under 35 USC 112(d) moot.  Specifically, the claims have been cancelled or amended to remedy the further limiting issues.  Thus, said rejections have been withdrawn.

	Applicant’s amendment renders the rejection(s) under 35 USC 103 over Omura moot.  Specifically, the subject matter of previously presented claim 10 has been incorporated into the independent claims.  Omura is silent to the limitation, “wherein the first drug-to-polymer weight ratio in in a range from 5:1 to 1:3”.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection(s) under 35 USC 103 over Omura in view of Tseng moot.  Specifically, the subject matter of previously presented claim 10 has been incorporated into the independent claims.  The references are silent to the limitation, “wherein the first drug-to-polymer weight ratio in in a range from 5:1 to 1:3”.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection(s) under 35 USC 103 over Omura in view of Falotico moot.  Specifically, the subject matter of previously presented claim 10 has been incorporated into the independent claims.  The references are silent to the limitation, “wherein the first drug-to-polymer weight ratio in in a range from 5:1 to 1:3”.  Thus, said rejection has been withdrawn.

Maintained Objections/Rejections
Claim Objections
Claim 23 stands objected to because of the following informalities: a space is missing between “acid” and “(PD0313052)” in line 7 of the claim.  

Response to Arguments
Applicant's arguments, filed 4/12/2022, regarding the objections to the claims have been fully considered but they are not persuasive. 
	Applicant asserts that the claims have been amended to address the objections.  Remarks, page 10.
	In response, it is respectfully submitted that the claims were amended to address the objections with the exception of one of the two issues regarding claim 23.  It is suggested that a space is added between “acid” and “(PD0313052)” in line 7 of the claim to overcome this objection.  
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said objection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 and 30 stand rejected and new claims 32-37, 40-42 and 44-50 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein the direct factor IIa inhibitor comprises at least one of argatroban, dabigatran, ximelagatran, melagatran, efegatran, inogatran, atecegatran metoxil (AXD-0837), hirudin, hirudin analogs, bivalirudin, desirudin, and lepirudin, and analogues thereof”. This language renders the claim indefinite because it is unclear what substances are embraced by functional analogs of the direct factor IIa inhibitors listed and it is unclear to what extent the molecule is based on each of the inhibitors. It is further unclear what substances are embraced by an analog of a hirudin analog and to what extent the molecule is based on hirudin or a hirudin analog.
Claim 22 recites “wherein the direct factor IIa inhibitor comprises argatroban, or a salt, isomer, solvate, analog.... thereof ”.  The phrase “analog” renders the claim indefinite because it is unclear what substances are embraced by functional analogs of argatroban and it is unclear to what extent the molecule is based on argatroban. 
Claim 23 recites “wherein the direct factor Xa inhibitor comprises at least one of apixaban, betrixaban, edoxaban, otamixaban, razaxban, rivaroxaban..... or analogues thereof”. The phrase “analogues” renders the claim indefinite because it is unclear what substances are embraced by functional analogs of the direct factor Xa inhibitors listed and it is unclear to what extent the molecule is based on each of the inhibitors.
Claim 23 recites, “The implant of claim 22, wherein the direct factor Xa inhibitor comprises...”.  Claim 23 depends from claim 21 via claim 22.  Claim 21 recites “the first drug formulation and/or the second drug formulation comprises a direct Factor IIa inhibitor” Claim 23 depends ultimately from claim 2 which recites the inclusion of “at least one of” a direct factor IIa inhibitor and a direct factor Xa inhibitor. The claim is indefinite because it is unclear whether a direct Xa inhibitor is a required element. Dependent claim 24 does not remedy the indefinite issue and as such said dependent claim suffers from the same deficiency.
	Claim 24 recites “wherein the direct factor Xa inhibitor comprises apixaban, or a salt, isomer, solvate, analog....thereof or rivaroxaban, or a salt, isomer, solvate, analog... thereof”. The phrase “analog” renders the claim indefinite because it is unclear what substances are embraced by functional analogs of argatroban and rivaroxaban and it is unclear to what extent the molecules are based on apixaban or rivaroxaban. 
Claim 30 recites “argatroban and analogs thereof ” (lines 5 and 9), “apixaban and/or analogs thereof” (lines 6 and 10), “rivaroaxaban and/or analogs thereof” (lines 6 and10).  The phrase “analog” renders the claim indefinite because it is unclear what substances are embraced by functional analogs of argatroban, apixaban and rivaroaxaban and it is unclear to what extent the molecules are based on argatroban, apixaban or rivaroaxaban. Dependent claims 32-37, 40-42 and 44-50 do not remedy the indefinite issue and as such said dependent claims suffer from the same deficiency.
	
Response to Arguments
Applicant's arguments, filed 4/12/2022, regarding the rejections under 112(b) have been fully considered but they are not persuasive. 
	Applicant does not specifically point out the errors in the rejections under 112(b).  Remarks, page 10.
	In response, it is respectfully submitted that the claims were amended to address the rejections of claims 25-28, however the issues regarding 21-24 and 30 remain.  
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejections are maintained.

New Objections/Rejections
	In light of Applicant’s amendments, the following objections/rejections have been newly added:
Claim Objections
Claim 21 is objected to because of the following informalities: said claim recites, “a direct Factor IIa inhibitor”.  For improved consistency, it is suggested that “Factor” is replaced with “factor”.
Claim 37 is objected to because of the following informalities: said claim recites, “an overlaying polymer layer, which layer…”.  For improved clarity, it is suggested that “which layer” is replaced with “wherein the overlaying polymer layer…”.  
Claim 49 is objected to because of the following informalities: said claim recites, “wherein the surface comprises one or more of external surface, inner surface, and side surfaces of said structure”.  For improved clarity, it is suggested that the limitation is replaced with “wherein the surface comprises one or more of an external surface, an inner surface, or a side surface of said structure”.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 28, 32-34, 36-39 and 41-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 28 recites, “further comprising openings in one or more of the layers comprising a reservoir of one or more bioactive agents”.  Said claim depends from claims 9, 10 or 19 and ultimately depends from claim 2. In the parent claims, “a direct factor IIa inhibitor”, “a direct factor Xa inhibitor” and “an anti-proliferative agent” are recited.  The claim is indefinite because it is unclear if the “one or more bioactive agents” recited in claim 28 refers to the “direct factor IIa inhibitor”, “direct factor Xa inhibitor” and/or “anti-proliferative agent” or if additional one or more bioactive agents are required by the claim.
	Claim 32 recites, “wherein the polymer is degradable or non-degradable”.  Said claim depends from claims 2 or 30.  The parent claims recite, “wherein the first and second therapeutic compositions each comprise a polymer”.  The claims is indefinite because it is unclear if “the polymer” is referring to the polymer of the first therapeutic composition, the polymer of the second therapeutic composition or both of the polymers of the first and second therapeutic compositions.  Dependent claims 33 and 34 do not remedy the indefinite issue and as such said dependent claims suffer from the same deficiency.
	Claim 33 recites, “wherein the degradable polymer comprises one or more selected from the group consisting of…”.  Claim 33 depends from claim 32 which recites, “wherein the polymer is degradable or non-degradable”.  While claim 33 further limits the degradable polymer, the claim does not explicitly set out that a degradable polymer is present.  Thus, the claim is indefinite because it is unclear whether a degradable polymer is required.
Claim 34 recites, “wherein the non-degradable polymer comprises one or more selected from the group consisting of…”.  Claim 34 depends from claim 32 which recites, “wherein the polymer is degradable or non-degradable”.  While claim 34 further limits the non-degradable polymer, the claim does not explicitly set out that a non-degradable polymer is present.  Thus, the claim is indefinite because it is unclear whether a non-degradable polymer is required.
	Claim 37 recites, “have one or more drugs in a polymer with an overlaying polymer layer”.  Claim 37 depends ultimately from claims 2 or 30.  The parent claims require at least one drug in the first drug formulation and the second drug formulation and recite “wherein the first and second therapeutic compositions each comprise a polymer”.  The claim is indefinite because it is unclear a) if “one or more drugs” is referring to the drug(s) of the first therapeutic formulation and/or the second therapeutic formulation or an additional unrecited drug and b) if “a polymer” is referring to the polymer of the first therapeutic formulation and/or the second therapeutic formulation or an additional unrecited formulation. 
	 Claim 38 recites, “wherein the drugs in the first therapeutic formulations”.  Said claim depends from claims 2, 5, 6, 9, 10 or 19.  Claim 2 recites, “at least one drug is selected from the group consisting of…”.  Claim 2 only requires one drug in the first therapeutic formulation.  Thus, the claim is indefinite because it is unclear if the claim is requiring more than one drug. Claim 5 recites, “wherein at least one of the first drug formulation and the second drug formulation comprises both a direct factor IIa inhibitor and a direct factor Xa inhibitor”.  Similarly, claim 5 only requires one drug in the first therapeutic formulation if the second formulation contains both inhibitors. Thus, the claim is indefinite because it is unclear if the claim is requiring more than one drug in the first therapeutic formulation.  Claims 9, 10 and 19 all further include an anti-proliferative agent.  However, claims 9, 10 and 19 do not require said anti-proliferative agent to be in the first therapeutic formulation. Thus, the claim is also indefinite because it is unclear if “the drugs” refers to the anti-proliferative agent. 
Claim 39 recites, “wherein the drugs in the second therapeutic formulations”.  Said claim depends from claims 2, 5, 6, 9, 10 or 19.  Claim 2 recites, “at least one drug is selected from the group consisting of…”.  Claim 2 only requires one drug in the second therapeutic formulation.  Thus, the claim is indefinite because it is unclear if the claim is requiring more than one drug. Claim 5 recites, “wherein at least one of the first drug formulation and the second drug formulation comprises both a direct factor IIa inhibitor and a direct factor Xa inhibitor”.  Similarly, claim 5 only requires one drug in the second therapeutic formulation if the first formulation contains both inhibitors. Thus, the claim is indefinite because it is unclear if the claim is requiring more than one drug in the second therapeutic formulation.  Claims 9, 10 and 19 all further include an anti-proliferative agent.  However, claims 9, 10 and 19 do not require said anti-proliferative agent to be in the second therapeutic formulation. Thus, the claim is also indefinite because it is unclear if “the drugs” refers to the anti-proliferative agent. 
Claims 36-39, 41, 43, 44 and 46 recite the limitation “may” at least once in each of the claims.  The claims are indefinite because it is unclear if the limitations following the word “may” are required elements of the claim.  Thus, the metes and bounds of the claim cannot be ascertained.  If Applicant intends for the limitations to be a required feature, it is respectfully suggested that “may” is deleted from the claims. If application intends for the limitations to be optional, it is respectfully suggested that “may” is replaced with “optionally”.  Dependent claim 42 does not remedy the indefinite issue and as such said dependent claim suffers from the same deficiency.
	Claim 45 does not end with a period and as such the claim is not definitively limited only to the limitations expressly recited in the claim. See MPEP 608.01(m).
Claim 47 recites, “wherein the drugs contained in the first therapeutic composition are mixed together and/or the drugs in the second therapeutic composition are mixed together”.  Claim 47 depends from claims 2 or 30.  Claim 2 does not require more than one drug in either the first or second therapeutic compositions.  The claim is indefinite because it is unclear which drugs are required in the first and second therapeutic compositions.
Claim 48 recites, “wherein the polymer of the first and/or second therapeutic composition contain at least two drugs”.  Claim 48 depends from claims 2 or 30.  Claim 2 does not require more than one drug in either the first or second therapeutic compositions.  The claim is indefinite because it is unclear which drugs are required in the first and second therapeutic compositions. It is unclear if “at least two drugs” is referring to the direct factor IIa inhibitor, the direct factor Xa inhibitor and/or additional unrecited drugs.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 36, 38, 39 and 48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 36 recites, “wherein the first and/or second therapeutic compositions comprise one or more polymers, which may be the same or different”.  The claim depends from claims 2 or 30.  Said parent claims recite “wherein the first and second therapeutic compositions each comprise a polymer”.  Thus, the parent claims already set out that the first and second therapeutic compositions comprise at least one polymer.  The limitation attempts to broaden the scope of the subject matter claimed in claims 2 and 30.  Further, the phrase “may be the same or different” also does not further limit the subject matter of the parent claims because “may” implies that it is optional and “same or different” or the only two options possible.  Accordingly, claim 36 does not properly further limit the subject matter of claims 2 and 30.
Claim 38 recites, “wherein the first and/or second therapeutic compositions comprise one or more polymers, which may be the same or different, and wherein the drugs in the first therapeutic formulations may have the same or different release rates”.  The claim depends from claims 2, 5, 6, 9, 10 or 19.  Said parent claims recite “wherein the first and second therapeutic compositions each comprise a polymer”.  Thus, the parent claims already set out that the first and second therapeutic compositions comprise at least one polymer.  The limitation attempts to broaden the scope of the subject matter claimed in said parent claims.  Further, the phrases “may be the same or different” and “may have the same or different release rates” also do not further limit the subject matter of the parent claims because “may” implies that it is optional and “same or different” are the only two options possible.  Accordingly, claim 38 does not properly further limit the subject matter of claims 2, 5, 6, 9, 10 and 19.
Claim 39 recites, “wherein the first and/or second therapeutic compositions comprise one or more polymers, which may be the same or different, and wherein the drugs in the second therapeutic formulations may have the same or different release rates”.  The claim depends from claims 2, 5, 6, 9, 10 or 19.  Said parent claims recite “wherein the first and second therapeutic compositions each comprise a polymer”.  Thus, the parent claims already set out that the first and second therapeutic compositions comprise at least one polymer.  The limitation attempts to broaden the scope of the subject matter claimed in said parent claims.  Further, the phrases “may be the same or different” and “may have the same or different release rates” also do not further limit the subject matter of the parent claims because “may” implies that it is optional and “same or different” are the only two options possible.  Accordingly, claim 39 does not properly further limit the subject matter of claims 2, 5, 6, 9, 10 and 19.
Claim 48 recites, “wherein the polymer of the first and/or second therapeutic composition contain at least two drugs”.  Claim 48 depends from claims 2 or 30. Claim 30 requires at least two drugs (argatroban and one of apixaban or rivaroxaban) in both of the first and second therapeutic compositions.  Thus, the subject matter of claim 48 attempts to broaden the subject matter of claim 30. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
As previously indicated, the prior art is silent to “the first drug-to-polymer weight ratio is in a range from 5:1 to 1:3”.  Omura, the closest prior art and of record, teaches that the upper layer contains less than 20% drug by weight of the polymer whereas the claim requires 25-83% drug by weight of the polymer in said layer ([0064] of Omura).

Conclusion
Claims 2-20, 25, 26, 29 and 31 are allowed.
Claims 21-24, 28, 30 and 32-50 have been objected to and/or rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617